WiNslow, J.
There are no legal principles to be settled in this case; hence any detailed statement of facts is unnecessary. The action was brought by a married woman to remove an apparent cloud upon her title to real estate, caused by a judgment obtained against her husband when the record title was in his name, and to set aside a sheriffs certificate ■of sale upon such judgment. The court granted the relief sought upon sufficient evidence showing that the plaintiff *223was unable to read or write the- English language; that tbe land in question was bought with hei money exclusively; that, though the title was in her husband’s name for a considerable time, the plaintiff did not know of or consent to such holding; and that as soon as she learned of the fact the title was transferred to her. Upon these facts the judgment was plainly right.
By the Oourt. — Judgment affirmed.